ROBERTS, J.
Epitomized Opinion
First Publication of this Opinion
Furlong et al filed a suit against Moore et al containing two counts; one for work and labor and the other to foreclose a mechanics lien. Judgment was rendered on the first cause of action and subsequently a hearing was had on the foreclosure suit. Testimony showed that the work was for plumbing in a house and that part of the work was performed in May and part in June. 'The evidence was in sharp conflict, however, on the question as to whether plaintiffs performed three or four hours of work on August 8 of the same year. This point was material, for the reason that the lien was filed within 00 days from August 8 but was not filqd within 60 days from last date of work done in June. As the trial court found for the plaintiff, defendants appealed. In sustaining the order of the lower court, the Court of Appeals held:
1. While the evidence was in conflict as to whether the plaintiffs performed a few hours of work on August 8, yet there was ample evidence on this point to warrant the lower court in finding for plaintiffs.